 PHILADELPHIA LAGER BEER BREWERS' ASSOCIATION491During the operative and effective period of a certain certification of employeerepresentative issued by the National Labor Relations Board on June 25,1953, inCases Nos 19-RC-1187 and 19-RM-73,or any other certification of a labor organi-zation,other than Lumber and Sawmill Workers Union, Local No. 2781,chartered bytheUnitedBrotherhood of Carpenters and Joiners of America,A. F. of L., we willnot engage in, or encourage the employees of Everett Plywood & Door Corporation toengage in, a concerted refusal in the course of their employment to use, manufacture,process, transport,or otherwise handle or work on any goods,articles,materials,or commodities,or to perform services where an object thereof is to force or requireEverett Plywood&Door Corporation to recognize or bargain with us as the representa-tive of any employees of Everett Plywood &Door Corporation in the collective-bargainingunit of employees covered by such certification.LUMBER AND SAWMILL WORKERS UNION,LOCAL NO. 2781,charteredby the UNITEDBROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, A. F. OF L.,LaborOrganization.Dated . ..........By . ........................... ..(Representative)(Title)Thisnoticemust remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.PHILADELPHIALAGER BEER BREWERS' ASSOCIATION iandBREWERY BOTTLERSLOCAL UNIONNO. 741, af-filiatedwithINTERNATIONALBROTHERHOODOF TEAM-STERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERSOF AMERICA,AFL, Petitioner.CaseNo. 4-RC-2169.December 22, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Julius Topol,hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby af-firmed.Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representemployees of the Employer.'iThe Association is composed of C. Schmidt&Sons,Inc., Adam Scheidt Brewing Co.,Henry F. Ortlieb Brewing Co., William Gretz Brewing Co., and Esslinger's Inc.2 The International Union of the United Brewery,Flour, Cereal, Soft Dring and DistilleryWorkers of America, CIO,and its Locals 5 and 183 and the Joint Local Executive Boardof Philadelphia and Vicinity(herein called the Local Board) intervened on the basis of acurrent contract covering the employees sought by the Petitioner.Local 5 has jurisdictionover the Employer'sbrewing employees and Local 183 has jurisdiction over its bottlingemployees.The Local Board is comprised of representatives of the two locals and carrieson negotiations on their behalf.107 NLRB No. 138. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act, forthe following reasons:The Petitioner seeks to represent a multiemployer unit ofbottling employees. The Intervenors contend that the exist-ingmultiemployer unit of brewing and bottling employees isalone appropriate. The Employer took no position as to thecomposition of the unit. No one contends that the appropriateunit,whether composed of bottling employees only or brew-ing and bottling employees, should be other than multiem-ployer in scope.The Petitioner and Intervenors disagree as to the kindof unit for which collective bargaining has been conducted.The Petitioner contends that since certification of the In-tervenors in 1948 as the representative of a unit of brewingand bottling employees, the Intervenors have bargained forthese employees as two separate units. The Intervenorscontend that these employees have been bargained for asa single unit since 1937. Prior to 1946 the contracts withthe Intervenors recognized the Local Board as the rep-resentativeof the brewing and bottling employees. From1946 to 1948 these employees were represented by anotherunion. In 1948, pursuant to a consent election, the Inter-venorswere certified as the bargainingrepresentativeforasingleunitofboth the brewing and bottling em-ployees,and successive contracts coveringthese em-ployees have been executed. These contracts recognize thetwo Locals rather than the Local Board as the bargainingrepresentative.All contracts have covered both groups ofemployees.The Petitioner's contention that since 1948 the brewing andbottling employees have been represented separately is basedprimarily on the change in designation of the representativefrom the Local Board to the 2 Locals. However, it is undisputedthat the contracts were negotiated by the Local Board, which atthat time consisted only of the representatives from the 2locals, and each contract was ratified by a majority vote of themembers of the 2 locals at a joint meeting. We therefore con-clude that the change in designation of the representative in thecontract did not alter the substance of the bargaining pattern.Moreover, nothing else appears in the record to warrant theconclusion that the parties have departed from the historical,certified bargaining unit. The fact that each Local is primarilyresponsible for the grievances of its members does not alterthis conclusion in view of the fact that the other Local usuallyassists in processing grievances. Similarly the fact thatrequests for new employees are submitted to the Local havingjurisdiction over the employees in the department making the WHITING CORPORATION493request is not significant since it appears that this is doneprimarily as a matter of convenience. Accordingly, we findthat the history of collective bargaining has been on the basisof a single bargaining unit of brewing and bottling employees. 3We consider then whether, in the light of the long bargaininghistory on the broader basis, bottling employees may besevered from the existing unit.Itisnot contended, nor does it appear that the bottling em-ployees constitute a craft group. Although the bottling and brew-ing employees are in separate departments and generally do notinterchange with each other, there is frequent interchange ofemployees at one of the 5 breweries involved. The duties of theemployees in both departments are substantially the same as theduties of such employees throughout the brewing industry.Different training is required for the different jobs but thedegree of training required to attain proficiency in the workof either department is not extensive and there is no significantdifference in the skills of the employees of the 2 departments.Upon all the facts, we find that the bottling-department em-ployees do not constitute a craft or departmental unit appro-priate for the purpose of severance from the larger unit.4We shall, therefore, dismiss the petition.[The Board dismissed the petition.]3Goebels Brewery Company, et al., 105 NLRB 698.4Goebels Brewery Company, et al., supra; Anheuser-Busch, Inc., 102 NLRB 800.WHITING CORPORATIONandINTERNATIONAL BROTHER-HOOD OF BOILERMAKERS, IRON SHIP BUILDERS ANDHELPERS OF AMERICA FOR AND ON BEHALF OF SUB-ORDINATE LODGE NO. 92, A. F. of L., Petitioner. Case No.21-RC-3173. December 22, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before George H.O'Brien, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.''However,we reversethe hearing officer's ruling permitting International Brotherhood ofElectrical Workers, Local 11, to intervene on the basis of a contract covering electricianswhich it had entered into in 1944 with Spencer and Morris Company. It appears that in 1948the Employer had purchasedcertain assetsfrom Spencer and Morris Company and tempo-rarily occupied its plant until the Employer built its own plant. Spencer and Morris Companythereafter continued in business at a nearby location. The Employer never assumed the abovecollective-bargainingagreementor any other obligation of Spencer and Morris Company. Atno time did the Employer recognize the IBEW, nor did the IBEW claim to represent any em-107 NLRB No. 108.